1         Case 1:19-cv-07900-MKV Document 14 Filed 03/13/20 Page 1 of 1




                                              March 12, 2020

VIA ECF

Hon. Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
                                                     3/13/2020
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:   Crown Sterling Limited LLC v. UBM LLC a/k/a Black Hat USA and Does 1-10
      19-CV-7900 (MKV)

Dear Hon. Judge Vyskocil:

I am counsel of record for Plaintiff Crown Sterling Limited LLC (“Crown Sterling”) in the above-
referenced action. I write for Defendant UBM LLC (“UBM”) to request on its behalf an additional thirty
(30) day extension of time to answer, move or otherwise respond to the Complaint, to and including
April 19, 2020.

As the Court granted UBM’s first three requests for extension of its original Answer deadline of
December 5, 2019, UBM’s Answer currently is due on March 20, 2020 (see Docket No. 12, entered
February 26, 2020). This is UBM’s fourth such request for extension of time. The parties nearly have
completed, but require more time to complete, a definitive agreement that will amicably resolve this
matter and obviate the need for the instant action. The extension is not sought to unduly delay
proceedings. Crown Sterling consents to UBM’s request for this extension of time.

Respectfully submitted,
                                                                      USDC SDNY
BRESSLER LAW PLLC                                                     DOCUMENT
                                                                      ELECTRONICALLY FILED
/Joshua R Bressler/                                                   DOC #:
Joshua R. Bressler                                                    DATE FILED: 3/13/2020

cc:

Gregory B. Guarton, Esq., Assistant General Counsel for Defendant UBM LLC
(via email: Greg.Guarton@informa.com)

Michael I. Katz, Esq., counsel of record for Plaintiff Crown Sterling Limited LLC
(via email: mkatz@mabr.com)
